SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials [] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Cash Trust Series, Inc Money Market Obligations Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: Cash Trust Series, Inc. Prime Cash Series Money Market Obligations Trust Automated Cash Management Trust Federated Capital Reserves Fund Federated Master Trust Money Market Management Prime Cash Obligations Fund Prime Management Obligations Fund Prime Obligations Fund Prime Value Obligations Fund Proxy Statement - Please Vote! TIME IS OF THE ESSENCE.VOTING ONLY TAKES A FEW MINUTES AND YOUR PARTICIPATION IS IMPORTANT!ACT NOW TO HELP US AVOID ADDITIONAL EXPENSE. Prime Cash Series (the “Fund”), a portfolio of Cash Trust Series, Inc., and Automated Cash Management Trust, Federated Capital Reserves Fund, Federated Master Trust, Money Market Management, Prime Cash Obligations Fund, Prime Management Obligations Fund, Prime Obligations Fund, and Prime Value Obligations Fund (each a “Fund” and collectively “Funds”), a portfolio of the Money Market Obligations Trust, will hold a special meeting of shareholders on June 2, 2008.It is important for you to vote on the issue described in this Proxy Statement.We recommend that you read the Proxy Statement in its entirety; the explanation will help you to decide on the issue. Following is an introduction to the process and the proposal. Why am I being asked to vote? Mutual funds are required to obtain shareholders’ votes for certain types of changes, like the one included in this Proxy Statement.You have a right to vote on these changes. What is the issue? A proposed change to the concentration limitation of each of the Funds. Why is the investment limitation with regard to the concentration of the Funds being proposed? The Board of Directors/Trustees believes that the change to the concentration limitation is in the best interest of the Funds and their shareholders. Shareholders are being asked to approve a revision to each of the Funds’ concentration limitation, such that the Funds would concentrate in the financial services industry.The financial services industry would include the groups of industries within the financial services sector; and the financial services sector would include banks, broker-dealers, and finance companies. How will the revision to the Funds’ concentration limitation affect my investment? The
